          Case 1:20-cv-00522-NONE-JLT Document 31 Filed 07/10/20 Page 1 of 3
                                                                     PRO HAC VICE APPLICATION,
                                                                   ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                          TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                            PROPOSED ORDER




  Apothio, LLC.                    Plaintiff(s),
                                                     Case No. 1:20-cv-00522-NONE-JLT
  v.


  Kern County, et al.              Defendant(s).


           I, Richard R. Cipolla

 attorney for Apothio, LLC                                                                        ,

 hereby petition for admission to practice Pro Hac Vice under the provision of Local Rule

 180(b)(2). I understand and consent to ECF Registration and Electronic Service as detailed

 below and I have submitted payment in the amount of $225.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

           My business address is:

 Firm Name:               Roche Cyrulnik Freedman LLP

 Address:                 99 Park Avenue

                          Suite 1910

 City:                    New York

 State:                   NY                       ZIP Code: 10016

 Voice Phone:             (646) 791-6881

 FAX Phone:

 Internet E-mail:         rcipolla@rcfllp.com

 Additional E-mail:

 I reside in City:        New York                                     State: NY
         Case 1:20-cv-00522-NONE-JLT Document 31 Filed 07/10/20 Page 2 of 3
          I was admitted to practice in the Appellate Division of the Supreme Court of New York

Second Judicial Department (court) on September 18, 2017                     date). I am presently

in good standing and eligible to practice in said court. A certificate of good standing from the

court in my state of primary practice is attached to this application. I am not currently suspended

or disbarred in any other court.

          I have  / have not      concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)




          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:            Katherine Eskovitz

Firm Name:       Roche Cyrulnik Freedman LLP

Address:         1158 26th Street, No. 175

City:            Santa Monica

State:             CA                   ZIP Code: 90403

Voice Phone: (646) 791-6883

FAX Phone:        (646) 392-8842

E-mail:          keskovitz@rcfllp.com



Dated: July 9, 2020                     Petitioner: /s/ Katherine Eskovitz
    Case 1:20-cv-00522-NONE-JLT Document 31 Filed 07/10/20 Page 3 of 3
                                 ORDER


IT IS SO ORDERED.

  Dated:   July 9, 2020                    /s/ Jennifer L. Thurston
                                     UNITED STATES MAGISTRATE JUDGE
